Citation Nr: 1219913	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (also claimed as Barrett's esophagus), to include as secondary to service connected irritable bowel syndrome and service-connected psychiatric disability.

2.  Entitlement to service connection for colitis (also claimed as ulcerative colitis), to include as secondary to service connected irritable bowel syndrome and service-connected psychiatric disability.  

3.  Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from August 1971 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah which, in pertinent part, denied a rating in excess of 10 percent for functional bowel syndrome.  A May 2003 Decision Review Officer decision recharacterized the service-connected functional bowel syndrome as irritable bowel syndrome and assigned a 30 percent disability rating, effective November 20, 2001.  This matter also arises from an April 2010 rating decision denying service connection for depression, anxiety, gastroesophageal reflux disease, and ulcerative colitis.  

This matter was previously before the Board in June 2011 at which time it was remanded to afford the Veteran an opportunity to testify before a traveling Veterans Law Judge.  In July 2011, he and his wife testified at a personal hearing over which the undersigned Acting  Veterans Law Judge presided while at the RO.  A transcript of the hearing is of record.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2011 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

An October 2011 Board decision noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record, such as by evidence of unemployability.  In such cases, the TDIU claim is part and parcel of the claim for increase.  Id.   During the Veteran's July 2011 hearing, he suggested that he was not employed because of his service-connected disabilities.  Thus, the TDIU claim was before the Board.  The October 2011 Board decision granted service connection for an acquired psychiatric disorder, to include bipolar disorder, and remanded the remaining issues as now stated on the title page. 

Subsequently, a November 2011 rating decision effectuated the grant of service connection for a psychiatric condition, to include bipolar disorder, and assigned an initial 50 percent disability rating, effective August 25, 2005.  The Veteran has not disagreed with the initial rating assigned or the effective date.  As there is no jurisdiction conferring notice of disagreement as to the downstream elements of effective dates or compensation levels, the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The November 2011 rating decision also noted that the issue of entitlement to a TDIU was not addressed within that rating decision.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have gastroesophageal reflux disease or Barrett's esophagus during active active; although they both first manifested many years after active service they are neither caused by or nor proximately due to his service-connected irritable bowel syndrome or service-connected psychiatric disorder.   

2.  Although there may be temporary exacerbations of gastroesophageal reflux disease or Barrett's esophagus due to fluctuations in the Veteran's service-connected psychiatric disorder there has been no permanent increase in severity of either gastroesophageal reflux disease or Barrett's esophagus due to service-connected irritable bowel syndrome or service-connected psychiatric disability. 

3.  The evidence shows that while there have been erroneous references or diagnoses of the Veteran's having or having had colitis or ulcerative colitis, he has never actually had colitis or ulcerative colitis.  

4.  The Veteran's irritable bowel syndrome is severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease and Barrett's esophagus were not incurred in or aggravated by active service, nor are they proximately due to or aggravated by service-connected irritable bowel syndrome or service-connected psychiatric disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) and (b) (2011).  

2.  Colitis and ulcerative colitis were not incurred in or aggravated by active service, nor are they proximately due to or aggravated by service-connected irritable bowel syndrome or service-connected psychiatric disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) and (b) (2011). 

3.  The Veteran currently meets and is assigned the maximum schedular rating of 30 percent for irritable bowel syndrome and a higher rating is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.21, 4.114 Diagnostic Code 7319 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the Veteran was provided with pre-adjudication notice by letter in December 2009 as to the claims for service connection, prior to the initial adjudication of those claims in April 2010.  The three elements required for service connection were explained in that letter and that notice also met the requirements set forth in Dingess.   

The Veteran was provided with pre-adjudication notice by letter in December 2001 as to the claim for an increased rating, prior to the initial adjudication of that claim in March 2002.  

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Moreover, the Veteran's actions are indicative of his actual knowledge of the requirements for substantiating the claim for an increased rating for service-connected irritable bowel syndrome.  He has provided statements, as well as testimony, addressing the severity as well as treatment for his service-connected irritable bowel syndrome.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate the claim for an increased rating for irritable bowel syndrome.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records.  The Veteran's VA and private medical records are on file.  Also on file are records relating to his award of Social Security Administration disability benefits.  

The Veteran testified in support of the claims at a travel Board hearing in July 2011, before the undersigned Acting Veterans Law Judge.  At that time he testified that records of Dr. C. of the St. Marks Hospital during military service and post-service records of Dr. C. and of a Dr. R. (a "nature path") were not available.  

The Veteran has been afforded VA examinations addressing whether his claimed disabilities are related to his military service or to his service-connected irritable bowel syndrome or service-connected psychiatric disorder.  He has also been given VA examinations to evaluate the severity of his service-connected irritable bowel syndrome.  

All this was in substantial compliance with the October 2011 Board Remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Also, the adequacy of the examinations and medical opinions obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Veteran's claims files now consist of eight volumes.  It would be impractical to recite virtually all of the evidence on file.  Nevertheless, the Board has thoroughly reviewed all the evidence of record.  The Board has an obligation to provide reasons and bases supporting any decision, but there is no need to discuss, in detail, all pieces of evidence on file, or submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence which are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a Veteran).   

Background

The Veteran's June 1971 service entrance examination, and an August 1971 general medical examination, as well as adjunct medical history questionnaires at those times, were negative except that the questionnaires noted that he had had a colon disorder at age 18 which had been corrected without surgery, as indicated by a Dr. C. of the St. Marks Hospital.  

An August 1975 examination for release from active duty and an adjunct medical history questionnaire were negative.  

In December 1975 it was reported that the Veteran had frequent bowel problems consisting of irregularity and hard stools.  When seen prior to service by a gastroenterologist he had been diagnosed with a "spastic colon."  In January 1976 it was reported that his preservice diagnosis had been "colitis."  He had recently had a lower gastrointestinal (GI) study at St. Marks Hospital that was within normal limits.  The diagnosis was colitis, by history.  Later that month the diagnosis was functional colitis.  

A February 1976 Medical Board report reflects that the Veteran's preservice GI symptoms were intermittent constipation, associated with scybalous and mucoid stools, and that nausea and occasional emesis might be associated with this.  Intermittently, he had watery diarrhea.  He had noted a definite association between "anxiety-producing-situations" and his irritable bowel syndrome symptoms.  He had functioned well until undergoing sea-duty, which caused considerable anxiety and marked exacerbation of his symptoms of abdominal pain and intermittent constipation and diarrhea.  A barium enema, an upper GI series, a small bowel follow-through, and "stool guaiac" were all within normal limits.  The opinion of the Medical Board was that he had a functional bowel disorder, notably an irritable colon, and that it was aggravated during active service.  

On VA examination in 1978 it was noted that prior to service the Veteran had been hospitalized and diagnosed with colitis.  During service his colon had started to act up and he was given an extensive work-up.  He gave an odd history for someone with colitis, in that most of his troubles were with constipation but that when he did have diarrhea it was a great relief.  After a physical examination the diagnosis was a "[h]istory of colitis, per patient; existed prior to service."  

VA outpatient treatment records show that in September 2001 it was reported that the Veteran had irritable bowel syndrome and colitis which had been diagnosed in 1974.  

On VA GI examination in January 2002 it was noted that the Veteran had had a radical prostatectomy for prostate cancer.  He had alternating constipation and diarrhea, with more marked difficulty with constipation.  Occasionally, mucous was noted in his stool.  He had also had frequent heartburn for a number of years.  After a physical examination the diagnosis was irritable bowel syndrome.  A gastroesophageal junction biopsy in February 2002 revealed intestinal metaplasia consistent with Barrett's esophagitis.  A February 2002 esophagoduodenoscopy revealed "Barrett's esophagus like epithel" and a hiatal hernia.  A small bowel biopsy in May 2002 revealed no abnormality and a biopsy of his colon revealed no diagnostic abnormality.  

A VA GI examination in April 2003 noted that the diagnosis of functional bowel syndrome (irritable colon syndrome) remained unchanged and while it did not cause anemia, it did cause malnutrition that severely affected his health. 

Thereafter, a May 2003 rating decision increased the 10 percent rating for irritable bowel syndrome to 30 percent.  

On VA psychiatric examination in April 2007 the Veteran reported that during service he had stress from his family situation and nausea from seasickness after being transferred from a shore job to work on a ship.  It was noted that functional bowel problems and mood disorders were tightly connected.  Irritable bowel syndrome could occur with any number of mood disorders, including major depression and bipolar disorder, or even with anxiety disorders.  The examiner did not believe that the Veteran's irritable bowel syndrome would improve until his bipolar disorder was more adequately treated because atypical antipsychotics affected neurotransmitters that were also associated with irritable bowel syndrome and might reduce some of his nausea and might slow down his diarrhea.  Therefore, the Veteran's irritable bowel syndrome was most likely caused by, or a result of, his untreated bipolar disorder, not otherwise specified. 

On VA GI examination in May 2007 the diagnoses were irritable bowel syndrome  and Barrett's esophagus.  It was reported that Barrett's esophagus was generally cause by gastroesophageal reflux disease; however, irritable bowel syndrome did not cause either gastroesophageal reflux disease or Barrett's esophagus.  

In June 2007 a VA physician reviewed the VA psychiatric examination of April 2007 and the VA GI examination of May 2007.  It was stated that a bipolar disorder was generally considered to be genetic and manifested during the late teenage years or early 20s potentiated by duress or trauma.  It could occur despite diseases such as irritable bowel syndrome and/or other such underlying physiologic manifestations of disease.  Therefore, the examiner opined that the Veteran's irritable bowel syndrome did not cause the psychiatric disorder, which in this case was diagnosed as a bipolar disorder.  Rather, based on the prior examinations, the bipolar disorder had caused the irritable bowel syndrome (and so the bipolar disorder was a separate disease entity) and the irritable bowel syndrome had not caused gastroesophageal reflux disease or Barrett's esophagus.  

A July 2008 decision of an Administrative Law Judge awarded the Veteran Social Security Administration disability benefits based on a combination of service-connected irritable bowel syndrome and psychiatric disorders, together with multiple nonservice-connected disabilities.  

An August 2008 opinion from Dr. J. P., the Veteran's treating VA psychiatrist, noted that she "heartily agreed" with the April 2007 VA examiner's assessment that the Veteran's irritable bowel syndrome was most likely caused by, or a result of, his untreated bipolar disorder, not otherwise specified. 

A November 2008 opinion from Dr. L. A., the Veteran's private physician, indicated that after reviewing the Veteran's VA medical records and observing that he was familiar with the Veteran's medical, social, and psychiatric history the Veteran's bipolar disorder likely flared up in 1975 but was not diagnosed.  This bipolar disorder may have contributed to his irritable bowel syndrome and anxiety disorder.  There was no medical or historical evidence to suggest that a bipolar disorder had ever been caused by irritable bowel syndrome.

A January 2010 opinion from a VA registered nurse, who was the Veteran's case manager, indicates that the Veteran's physical condition of irritable bowel syndrome and colitis as well as his mental health conditions of depression, PTSD, and a bipolar disorder occurred simultaneously during service. 

In August 2010 a physician's assistant was asked to address whether the Veteran's gastroesophageal reflux disease or Barrett's esophagus were related to the service-connected irritable bowel syndrome, and whether colitis was part and parcel of or otherwise related to the service-connected irritable bowel syndrome.  It was reported that there was no indication that the Veteran actually carried a diagnosis of ulcerative colitis.  Ulcerative colitis was a chronic inflammatory bowel disease that could be confirmed by biopsy, history and had a "pathognomic" look to it on colonoscopy.  Two colonoscopies had been done, in 2002 and 2003, and the one in 2002 showed no evidence of colitis, nor was colitis found on the study in 2003.  Thus, from this standpoint the Veteran did not carry a diagnosis of ulcerative colitis.  This was explained at great length to the Veteran.  The two colonoscopies ruled out the presence of colitis.  The Veteran, however, remained frustrated as to his diagnosis of irritable bowel syndrome and his mental health complaints.  Dr. C. of St. Marks Hospital was now deceased.  As to gastroesophageal reflux disease or Barrett's esophagus, it was significant to note that the Veteran stated that he had had this for more than 20 years and maybe closer to 30 years.  This apparently occurred after active service.  His most recent endoscopy in October 2007 revealed Barrett's esophagus.  

After a physical examination the diagnoses were irritable bowel syndrome, previously reported by the Veteran as mainly constipatory but now described as diarrhea; no ulcerative colitis found; and gastroesophageal reflux disease with Barrett's disease.  

The examiner stated that the Veteran did not have ulcerative colitis or colitis, and thus the questions of etiology of such disorders were moot.  Colitis would not be associated with irritable bowel syndrome.  The inflammatory bowel diseases of ulcerative colitis or Crohn's were separate diseases unrelated to irritable bowel syndrome.  It was notable that there was some cross-over of symptom manifestations of these diseases in general.  

It was also stated that irritable bowel syndrome was a disease of the lower GI tract.  The development of gastroesophageal reflux disease and Barrett's esophagus was a separate mechanism and was unrelated pathophysiologically to irritable bowel syndrome.  One might argue that the Veteran developed symptoms of gastroesophageal reflux disease and eventually Barrett's after irritable bowel syndrome manifested.  However, absent the irritable bowel syndrome, he might have developed gastroesophageal reflux disease anyway, as they did not have a pathophysiologic link for causation and they were, therefore, not associated or related.  His gastroesophageal reflux disease and Barrett's were not caused by or related to his irritable bowel syndrome.

At the July 2011 travel Board hearing the Veteran testified that he was diagnosed with gastroesophageal reflux disease shortly after he had been diagnosed with colitis in 1975 or 1976.  This was during his active service but it had not been recorded in his service treatment records, although he had been given some kind of pill because he had acid reflux that caused heartburn.  Because he was not satisfied with the treatment from military sources he went to see Dr. C. at the St. Mark's Hospital who, while now deceased, was at that time the Chief Surgeon and Gastoenterologist at that facility.  At that time the Veteran had alternating diarrhea and constipation.  A colonoscopy was performed and Dr. C. then wrote a letter to the military stating that the Veteran had colitis, following which the Veteran was transferred by the military to Long Beach, California, where further tests were performed and which verified that he had colitis.  He testified that his gastroesophageal reflux disease is closely related to his colitis.

The Veteran also testified that he had sought treatment for colitis immediately after his discharge from active service.  He had gone to Dr. R., a "nature path" in Ogden.  Because this was 30 years ago he doubted that VA had access to the records of either Dr. C or Dr. R., both private physicians, and the Veteran did not have those records.  Dr. R. told the Veteran to stop taking all the medications he had been given by VA and had placed the Veteran on a prescribed diet to allow his colon to heal itself.  That diet had been helpful but he was still having flare-ups.  He had first sought VA treatment in about 1994.  VA had rendered the same diagnoses he had previously been given.  In the military his diagnosis had been colitis, but later it was called spastic colon, and about 10 years later it was called irritable bowel syndrome.   Thus, he had had the same manifestations but different medical sources had attached different diagnoses.  In response to the question "so maybe you're service connected for irritable bowel syndrome but maybe it's improperly rated because it's actually something different" he replied "Yes."  He testified that he would be unable to obtain a statement from the individual who had referred him to Dr. C. back in the 1970s.    

The Veteran testified that he kept a garbage can next to his bed into which he could vomit in the morning.  He had extreme difficulty going to the bathroom, during which he sometimes drank two cups of coffee.  When in the bathroom, he would have either constipation or sweating and straining, but sometimes he would have diarrhea.  There did not seem to be any rhyme or reason as to why he might have either constipation or diarrhea because he was extremely careful about what foods he ate.  His wife testified that on the days when he was not constipated, he had diarrhea, and he did not have any normal days.  The Veteran testified that each day he had either constipation or diarrhea.  On a weekly basis, he would be constipated about half the time and have diarrhea the other half.  There were days when he had flare-ups and then, for a couple of days, his problems seemed to straighten out.  At times he was bedridden, at least a couple of weeks, and he had lost weight, going from 134 pounds to 99 pounds over a period of several months, or as his wife testified over a period of a year.  He testified that when he was last weighed, he was 99 pounds.  Physicians had noticed that he had iron deficiency, for which he began receiving Vitamin D pills two months ago and he was given Ensure Plus.

The Veteran testified that he was not wearing any absorbent pads for his diarrhea.  His wife testified that on many days he spent most of the morning in the bathroom, and this interfered with their making plans to do things.  The Veteran testified that he was not employed and was rated 100 percent disabled by Social Security Administration, which had considered his gastrointestinal problems.  He had not been diagnosed as anemic.  His wife testified that he was supposed to drink six cartons of Ensure Plus every day, but the Veteran testified that he was unable to drink that much.  His wife testified that he was unable to get enough nourishment to give him any kind of energy.  He often had to get up at night to go to the bathroom and this interfered with his sleep.  The Veteran testified that his psychiatric symptoms of depression and anxiety went hand in hand with the gastrointestinal symptoms.  He took psychotropic medications prescribed by VA.

In November 2011, the Veteran's former employer stated that he had commenced his employment in 1987.  He had been a reliable employee during his 20 years in all aspects of the construction industry.  He had become a Project Manager and had earned his own General Contractors license.  It was sad to find out that he had contracted cancer [of the prostate].  Over the next three and one half years he had to have three major surgeries. This coupled with severe problems he had from irritable bowel syndrome made it impossible for him to carry out his duties and responsibilities.  He retired in 2006.  

On VA examination on December 5, 2011, the Veteran's claim file was reviewed.  It was noted that a diagnosis of gastroesophageal reflux disease could be made clinically by evidence of relief of typical symptoms of reflux, epigastric discomfort and/or burning, by treatment with proton pump inhibitors, histamine 2 receptor antagonists and/or antacids.  If upper endoscopy was indicated or performed, the findings of erythema, ulcers, and/or strictures were consistent with a diagnosis of gastroesophageal reflux disease.  It was reported that the Veteran had both gastroesophageal reflux disease and Barrett's esophagus, with the latter confirmed by an upper endoscopy.  The Veteran reported that his esophageal condition would make it hard for him to work as well, although it was not as bad as his irritable bowel syndrome or bipolar disorder.  The examiner stated that with respect to individual unemployability, because of the rigid nature of the "DBQ" examination form he could not answer the question of whether the Veteran was unemployable in any particular "box."  It was stated that with regard to the Veteran's irritable bowel syndrome there was no indication that the Veteran would not be able to continue in a sedentary position, given proper support and even training.  He would be able to function in an administrative position and maintain substantially gainful employment.  

On VA examination on December 30, 2011, it was stated that in reviewing articles of the Mayo Clinic related to gastroesophageal reflux disease it was noted that no mental health conditions were associated with causation or risk factors for gastroesophageal reflux disease.  It was unlikely, i.e., less likely as not, that the Veteran's colitis or gastroesophageal reflux disease were caused by his service-connected bipolar disorder.  It was as likely as not that his colitis and gastroesophageal reflux disease were aggravated by his service-connected bipolar disorder during times of high stress and when his symptoms of bipolar disorder were not well managed.  However, it appeared that the Veteran's bipolar disorder was, overall, well-managed and, therefore, it was less likely as not that the Veteran's service-connected bipolar disorder was "a currently aggravating factor" for his "service-connected colitis or gastroesophageal reflux disease."  

It was stated that according to literature from the Mayo Clinic, it was not known exactly what caused irritable bowel syndrome.  Triggers for a worsening of irritable bowel syndrome symptoms could include food, medications, and emotions.  Irritable bowel syndrome was worse during stressful events and stress might aggravate the symptoms but did not cause them.  Risk factors for irritable bowel syndrome were young age, female gender, and a family history of irritable bowel syndrome.  The effects of irritable bowel syndrome could lead to discouragement or depression.  One of the treatment goals for irritable bowel syndrome was to manage stress. 

It was further opined that the Veteran was "not unemployable" at this time due to the service-connected bipolar disorder. The symptoms of the bipolar disorder were currently well managed.  Although both the "service-connected irritable colon" and the bipolar disorder were as likely as not to experience an exacerbation of symptoms in a high stress employment setting, it was more likely as not that he could succeed in sustaining regular substantially gainful employment in an employment setting that involved more independent work with some flexibility in the schedule.  

On December 30, 2011, another VA physician reported that the Veteran had irritable bowel syndrome.  Colitis was not found to exist beyond 2003, let alone 2009, in view of his colonoscopies and, hence, the diagnosis of irritable bowel syndrome had been given because there was no evidence of any inflammation in the large bowel.  Thus, the question of causation or even aggravation of colitis was moot.  Significantly, it was further stated that colitis was an entirely different diagnosis than irritable bowel syndrome and that past colonoscopies, including in 2003, were negative for colitis.  It was more likely than not that he did not have colitis during military service and that the diagnosis of "spastic colon," which later became "irritable bowel syndrome," was correct.  

In regards to gastroesophageal reflux disease, there was no indication that this existed during service.  Also, there was no medical evidence and/or known patholophysiologic reason that irritable bowel syndrome would cause or aggravate either colitis or gastroesophageal reflux disease.  In the case of colitis, one would not diagnosis irritable bowel syndrome if colitis was in existence because irritable bowel syndrome was a diagnosis of exclusion wherein any and all other pathological lower GI disorders are first ruled out.  A baseline could not be established for aggravation because irritable bowel syndrome would not aggravate gastroesophageal reflux disease.  Although gastroesophageal reflux disease might be exacerbated by psychiatric disorders, there was no pathophysiologic reason that a disease such as gastroesophageal reflux disease would be permanently aggravated by a psychiatric disorder.  

It was further stated that gastroesophageal reflux disease and Barrett's were not caused by irritable bowel syndrome or bipolar disease.  The Veteran's irritable bowel syndrome pre-existed service and was aggravated during service but it was further stated that irritable bowel syndrome, i.e., spastic colon or functional bowel disease, did manifest during active duty but despite service treatment records  including "the work [word] colitis, the Veteran does not have and never did have 'colitis'" which is defined as ulcerative colitis or Chron's disease.  

In January 2012 a physician's assistant noted the opinion of a VA physician, based on a December 30, 2011, examination which was that the Veteran was not currently unemployable due to his service-connected psychiatric disorder, the symptoms of which were well managed.  Although both the service-connected disorders, bipolar and irritable bowel syndrome, were as likely as not to experience exacerbations of symptoms in a high stress employment setting, it was more likely as not that he could succeed in sustaining regular substantially gainful employment in an employment setting that involved more independent work with some flexibility in the schedule.  The physician's assistant's opinion was that the service-connected disorders did not render the Veteran unable to secure and maintain substantially gainful employment.  The colon condition would not preclude either physically demanding work or sedentary work so long as the work site was near a bathroom.  There were many individuals with irritable bowel syndrome and colon conditions that were successful in the workplace and having such conditions did not exclude one from working.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a 

disease or injury; and (3) evidence of a nexus between the first two elements.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  Certain conditions will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, neither gastroesophageal reflux disease nor ulcerative colitis is among the diseases which are considered chronic for the purpose of the one year presumption.  

Otherwise, to establish a chronic disease during service, as opposed to presumptively, there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  But this does not mean that any inservice manifestations will permit service connection for a chronic disease first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage v. Gober, 10 Vet. App. 488, 496-97 (1997); (2) evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Gastroesophageal Reflux Disease

On July 5, 2011, VA published proposed revisions to the criteria for the evaluation of digestive disorders.  See 76 Federal Register, pages 39160 through 39184 (July 5, 2011).  The proposed revisions were subsequently withdrawn in order to make further revisions.  See 77 Federal Register 27009-10, May 8, 2012).  Nevertheless, the Board notes that the proposed revisions included a proposed revision of rating criteria for gastroesophageal reflux disease under revised Diagnostic Code 7346 (Diagnostic Code 7346 being currently titled "hernia hiatal").  With respect to proposed revision of criteria for rating for gastroesophageal reflux disease it was stated, at page 39174, that: 

Hiatal hernia is currently evaluated under diagnostic code 7346.  According to our consultants, the most disabling manifestation of hiatal hernia is gastroesophageal reflux.  To reflect this fact, we propose to change the title of diagnostic code 7346 from "hernia hiatal" to "gastroesophageal reflux disease, hiatal hernia, esophagitis, lower esophageal (Schatzki's) ring."  These conditions are closely related, and their symptoms overlap, so evaluating them under the same criteria is appropriate and would promote more consistent evaluations.

This is consistent with the evidence on file that Barrett's esophagus is generally caused by gastroesophageal reflux disease.  In this case there is evidence of a hiatal hernia, gastroesophageal reflux disease, and Barrett's esophagus.  The foregoing indicates that a hiatal hernia can cause gastroesophageal reflux disease and, in turn, gastroesophageal reflux disease causes Barrett's' esophagus.  

Although the service treatment records demonstrate that the Veteran had symptomatology of the lower gastrointestinal tract, the service treatment records are negative for signs and symptoms of the Veteran's upper gastrointestinal tract, including a hiatal hernia, gastroesophageal reflux disease, and Barrett's esophagus.  

The Veteran testified that he had heartburn during active service.  To the extent that he indicates that he has continuously had heartburn as a symptom of gastroesophageal reflux disease or Barrett's esophagus since active service, he is competent to attest to symptoms he personally experienced.  However, the Board finds the more recently related history, in 2010, of his having had gastroesophageal reflux disease or Barrett's esophagus for at most 30 years to be more persuasive since this history was related at a time when efforts were being made by medical personnel to determine the nature of his various gastrointestinal disorders.  This still 

antedates the disorders to a point in time after active service.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). 

The earliest clinical evidence of gastroesophageal reflux disease or Barrett's esophagus is the January 2002 VA GI examination when the Veteran first reported having had frequent heartburn for an unspecified number of years.  A biopsy in February 2000 confirmed the presence of Barrett's esophagitis and there was also clinical confirmation of Barrett's esophagus and a hiatal hernia.  In this regard, the May 2007 VA GI examination noted that Barrett's esophagus was generally caused by gastroesophageal reflux disease but that the service-connected irritable bowel syndrome did not cause either gastroesophageal reflux disease or Barrett's esophagus.  

Likewise, the June 2007 VA physician that reviewed VA examinations earlier in 2007 concluded that the Veteran's service-connected bipolar disorder had caused the service-connected irritable bowel syndrome.  The Veteran's treating VA psychiatrist, in August 2008, concurred with this opinion.  However, the June 2007 VA physician specifically concluded that irritable bowel syndrome had not caused gastroesophageal reflux disease or Barrett's esophagus.  

The August 2010 opinion of a VA physician's assistant, after reviewing the evidence and in responding to the query of whether gastroesophageal reflux disease or Barrett's esophagus were related to irritable bowel syndrome, was that even if the Veteran had had gastroesophageal reflux disease or Barrett's esophagus for, as the Veteran reported, close to 30 years, this only antedated the existence of such disabilities to a time after his active service.  It was further stated that irritable bowel syndrome was a disease of the lower GI tract and, thus, the development of gastroesophageal reflux disease and Barrett's esophagus, as separate mechanisms, would be pathophysiologically unrelated to irritable bowel syndrome.  Noting that irritable bowel syndrome had developed first, followed by the development of  gastroesophageal reflux disease and Barrett's esophagus, nevertheless, despite the mere temporal occurrence of these various disabilities, and even absent the irritable bowel syndrome, the Veteran might have developed gastroesophageal reflux disease in any event because there was no pathophysiologic link for causation and they were, therefore, not associated or related.  In sum, it was concluded that the Veteran's gastroesophageal reflux disease and Barrett's esophagus were not caused by or related to his irritable bowel syndrome.  

Similar to the conclusion reached in August 2010 by a physician's assistant, a VA examiner in December 2011 concluded, after reviewing articles of the Mayo Clinic, that no mental health conditions were associated with causation or risk factors for gastroesophageal reflux disease.  It was unlikely, i.e., less likely as not, that the Veteran's gastroesophageal reflux disease was caused by his service-connected bipolar disorder.  

There remains the question of whether a service-connected disability, in this case either the service-connected irritable bowel syndrome or the service-connected bipolar disorder, has aggravated gastroesophageal reflux disease or Barrett's esophagus. 

With respect to aggravation of either gastroesophageal reflux disease or Barrett's esophagus by the service-connected psychiatric disorder, the VA examiner in December 2011 concluded that it was as likely as not that the gastroesophageal reflux disease was aggravated by his service-connected bipolar disorder during times of high stress and when his symptoms of bipolar disorder were not well managed.  It was further observed, however, that the Veteran's bipolar disorder was, overall, well-managed and, therefore, it was less likely as not that the Veteran's service-connected bipolar disorder was "a currently aggravating factor" for his "service-connected colitis or gastroesophageal reflux disease."  

Subsequently, another VA physician reported in December 2011 that there was no indication that the Veteran had gastroesophageal reflux disease during service and, furthermore, there was no medical evidence and/or known patholophysiologic reason that irritable bowel syndrome would cause or aggravate gastroesophageal reflux disease.  As to aggravation, a baseline could not be established for aggravation because irritable bowel syndrome would not aggravated gastroesophageal reflux disease.  Although gastroesophageal reflux disease might be exacerbated by psychiatric disorders, there was no pathophysiologic reason that a disease such as gastroesophageal reflux disease would be permanently aggravated by a psychiatric disorder.  It was further stated that gastroesophageal reflux disease and Barrett's were not caused by irritable bowel syndrome or bipolar disease.  

Accordingly, the Board finds that the Veteran's gastroesophageal reflux disease  and Barrett's esophagus, as well as a hiatal hernia, first manifested many years after his active service and that neither the service-connected irritable bowel syndrome nor the service-connected bipolar disorder have caused or aggravated the claimed gastroesophageal reflux disease and Barrett's esophagus.  

Service Connection for colitis

Although the service treatment records demonstrate that the Veteran had inservice symptoms of the lower gastrointestinal tract and reported that he had a preservice history of colitis.  However, the Medical Board found that he had functional bowel syndrome, i.e., an irritable colon.  The 1978 VA examination also noted the inservice diagnosis of colitis but specifically observed the "odd history" which the Veteran purportedly had for someone with colitis.  Nevertheless, the diagnosis of a history of colitis was specifically based upon a history related by the Veteran, including its' existence prior to service.  As will be explained, these indications that colitis pre-existed active service are incorrect.  

The Veteran's case manager, a VA registered nurse, reported in January 2010 that the Veteran's physical condition of irritable bowel syndrome and colitis and bipolar disorder occurred simultaneously during service. 

The physician's assistant who in August 2010 was asked to address whether colitis was part and parcel of or otherwise related to the service-connected irritable bowel syndrome stated that there was no indication that the Veteran actually carried a diagnosis of ulcerative colitis.  Rather, ulcerative colitis is a chronic inflammatory bowel disease that can be confirmed by biopsy, history and had a "pathognomic" look to it on colonoscopy but, in this case, two colonoscopies had found no evidence of colitis and, so, the Veteran did not have ulcerative colitis.  It was again stated that the two colonoscopies ruled out colitis.  Because the Veteran did not have ulcerative colitis or colitis and any questions of etiology of such disorders were moot.  It was stated that inflammatory bowel diseases of ulcerative colitis or Crohn's disease were separate diseases unrelated to irritable bowel syndrome. 

On the other hand, when the December 2011 VA examiner was asked about any relationship with the Veteran's service-connected psychiatric disorder, it was stated that it was unlikely, i.e., less likely as not, that the Veteran's colitis was caused by his service-connected bipolar disorder.  It was as likely as not that his colitis was aggravated by his service-connected bipolar disorder during times of high stress and when his symptoms of bipolar disorder were not well managed.  However, it appeared that the Veteran's bipolar disorder was, overall, well-managed and, therefore, it was less likely as not that the Veteran's service-connected bipolar disorder was an aggravating factor for his "service-connected colitis  

This first VA examiner in December 2011 apparently assumed that the Veteran actually now has colitis.  However, another VA examiner later in December 2011 stated that because of negative colonoscopies the diagnosis of irritable bowel syndrome had been given because there was no evidence of any inflammation in the large bowel.  Thus, the question of causation or even aggravation of colitis was moot.  Significantly, it was further stated that colitis was an entirely different diagnosis than irritable bowel syndrome and that past colonoscopies, including in 2003, were negative for colitis.  Irritable bowel syndrome would not be diagnosed if colitis existed because irritable bowel syndrome was a diagnosis of exclusion wherein any and all other pathological lower GI disorders are first ruled out.  

The Board finds the opinion of the VA physician's assistant in August 2010 and the opinion of the VA physician of December 30, 2011, to be more persuasive because these opinions specifically included a review of past biopsies and colonoscopies and discuss the nature of the disabilities at issue.

Thus, the Board concurs with the December 30, 2011, VA examiner that it was more likely than not that the Veteran did not have colitis during active service and that the diagnosis of "spastic colon," which later became "irritable bowel syndrome" was correct and that despite service treatment records references to colitis, the Veteran does not have and never did have colitis or ulcerative colitis.  This view is consistent with the evidentiary record as a whole and, overall, logically makes the most sense.  

In sum, the Board finds that the persuasive clinical evidence in this case shows that the Veteran has never had colitis or ulcerative colitis.  Rather, the references to his having had colitis prior to service were incorrect and that what he had, even prior to service, was his now service-connected irritable bowel syndrome.  While there may be some similarities between irritable bowel syndrome and colitis or ulcerative colitis, the colitis and ulcerative colitis are pathophysiologically capable of being clinically identified and differentiated from irritable bowel syndrome.  However, here, colitis and ulcerative colitis have never been clinically identified or substantiated.  Thus, the Veteran has never had colitis or ulcerative colitis.  Rather, his now service-connected irritable bowel syndrome has been diagnosed on the basis of the exclusion of other lower GI disabilities, including colitis and ulcerative colitis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.)  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring the existence of a present disability for VA compensation purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Irritable Bowel Syndrome

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Irritable bowel syndrome is a functional commonly psychosomatic disorder of the colon characterized by the secretion and passage of large amounts of mucus, by constipation alternating with diarrhea, and by cramping abdominal pain, and is commonly referred to as spastic colon.  Kirwin v. Brown, 8 Vet. App. 148, 154 (1995).  

The Veteran's irritable bowel syndrome has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 as irritable colon syndrome (spastic colitis, mucous colitis, etc.) which warrants a maximum 30 percent rating when it is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Board also observes that chronic enteritis, chronic enterocolitis, and diverticulitis are rated as irritable colon syndrome, see Diagnostic Codes 7325, 7326, and 7327, respectively; although diverticulitis may also be rated under Diagnostic Code 7323 as ulcerative colitis.

In this regard, ratings in excess of 30 percent are provided under 38 C.F.R. § 4.114, Diagnostic Code 7323 for ulcerative colitis.  A 30 percent rating for ulcerative colitis is warranted when ulcerative colitis is moderately severe; with frequent exacerbations.  A 60 percent rating is warranted when it is severe; with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is warranted when ulcerative colitis is pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  

On July 5, 2011, VA published proposed revisions to the criteria for the evaluation of digestive disorders.  See 76 Federal Register, page 39160 through 39184 (July 5, 2011).  The proposed revisions were subsequently withdrawn in order to make further revisions.  See 77 Federal Register 27009-10 May 8, 2012).  The proposed revisions included a proposed revision of rating criteria for irritable bowel syndrome under revised Diagnostic Code 7319 (Diagnostic Code 7319 being currently titled ''Irritable colon syndrome (spastic colitis, mucous colitis, etc.'').  With respect to the proposed revision of criteria for rating Ulcerative Colitis, it was stated, at page 39167, that: 

"The most common symptoms of ulcerative colitis are abdominal pain and bloody diarrhea, but there may also be rectal pain, fever, tachycardia, anorexia, malaise, weakness, and other symptoms.  In severe cases, there may be weight loss, malnutrition, anemia, and hypoalbuminemia.  Common complications include perforation, stricture, hemorrhage, dehydration, fulminant (sudden and intense) colitis, and toxic megacolon (a severe distention of the colon that can be life threatening).  Among other possible complications are liver disease, skin nodules, eye problems, colon cancer, and arthritis (Merck, 155-156 and http://digestive.niddk.nih.gov/ddiseases/pubs/colitis/index.htm#symptoms, National Digestive Diseases Information Clearinghouse, February 2006)."  

In this case, as explained above, it is clear that the Veteran does not have and never has had ulcerative colitis.  Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319 for the rating of irritable colon syndrome.  

In this regard, 38 C.F.R. § 4.20 allows for analogous ratings of an "unlisted" condition" under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous.  However, it further provides that "[c]onjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin."  Id. 

Here, as shown above, there is a functional component to the Veteran's service-connected irritable bowel syndrome.  Thus, rating the irritable bowel syndrome on the basis of the rating criteria for ulcerative colitis (which as discussed the Veteran does not and has never had) is not appropriate.  The Board is aware of the Veteran's testimony and statements of his weight loss and, implicitly, of malnutrition.  It must be noted that even if the disability were rated as ulcerative colitis with malnutrition, a 60 percent rating would require severe impairment.  However, severe impairment, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress in the case of irritable bowel syndrome warrants, as stated, the maximum rating of 30 percent which is currently now assigned.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability level and symptoms to the Rating Schedule, the degree of disability for irritable bowel syndrome is deemed to be contemplated by the Rating Schedule and the assigned schedule rating is adequate.  The symptoms shown are not exceptional or unusual for a gastrointestinal disability and he is not shown to have any significant symptoms not encompassed in the rating criteria for irritable bowel syndrome. 

There have been no frequent periods of hospitalizations.  Thus, the schedular rating  criteria are adequate.  Thus, referral for consideration of an extraschedular rating is not required.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board finds that during the relevant time frame the Veteran's service-connected irritable bowel syndrome has not been more than 30 percent disabling and, so, the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Here, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Service connection for gastroesophageal reflux disease, also claimed as Barrett's esophagus, is denied.  

Service connection colitis, also claimed as ulcerative colitis, is denied.  

A disability rating in excess of 30 percent for irritable bowel syndrome is denied. 


REMAND

As to the claim for a TDIU rating the Veteran is service-connected for an acquired psychiatric disorder, to include a bipolar disorder, rated 50 percent disabling; and for irritable bowel syndrome, rated 30 percent disabling.  There is a combined disability rating (rounded up) of 80 percent.  Thus, the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a).  He is not currently employed.  However, information on file indicates that the Veteran retired from his employment.  Moreover, it appears that his nonservice-connected residuals of surgery for prostate cancer may have figured prominently in his retirement.  
A July 2008 decision of an Administrative Law Judge awarding the Veteran Social Security Administration disability benefits due to bipolar and anxiety disorder, chronic obstructive pulmonary disease and emphysema, stress incontinence following a prostatectomy, gastrointestinal disabilities, and left leg neuropathy.  

Although the November 2011 rating decision noted that the issue of entitlement to a TDIU rating was not addressed within that rating decision, the claim for a TDIU was addressed in a February 2012 Supplemental Statement of the Case.  

However, the Veteran has not been provided with the appropriate VCAA notice as to how to substantiate the claim for a TDIU.

Additionally, since this case must be remanded for VCAA compliance, the Veteran should be afforded another examination to determine whether the impact of his service-connected disabilities is such that he is unable to obtain or retain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall take the appropriate steps to provide the Veteran with compliant VCAA notice as to his claim for a TDIU. 

2.  The RO/AMC shall afford the Veteran a VA examination to determine the nature and extent of his service-connected disabilities as they relate to his ability to engage in substantially gainful employment. 

All indicated studies shall be performed, and a rationale for all opinions expressed must be provided.  The Veteran's claim files should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the file was reviewed.  

The examiner must express an opinion as to whether the Veteran's service-connected psychiatric disorder and irritable bowel syndrome, alone or in conjunction, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities,  preclude him from obtaining or retaining substantially gainful employment. 

The examiner must also consider the effects that all medications taken to treat the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be  specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

The examiner must provide a complete rationale for all conclusions, which must be set forth in a legible report. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


